Exhibit 10.3

NATIONAL INSTRUMENTS CORPORATION
Restricted Stock Unit Award Agreement
(Non-Employee Director)

Grant Number: <<RSU_Number>>

National Instruments Corporation (the "Company") hereby grants you, <<First>>
<<Middle>> <<Last>> (the "Participant"), an award of restricted stock units
("Restricted Stock Units") under the National Instruments Corporation 2005 Stock
Incentive Plan (the "Plan"). The date of this Restricted Stock Unit Award
Agreement is ____________, 200__ (the "Award Agreement"). Subject to the
provisions of Appendix A (attached) and of the Plan, the principal features of
this Award are as follows:

Date of Grant

:



Number of Restricted Stock Units

: <<RSU_Shares>>



Vesting Commencement Date

: May 1, 200[__]



Vesting of Restricted Stock Units

: The Restricted Stock Units will vest according to the following schedule:



Subject to any accelerated vesting provisions in the Plan, the Restricted Stock
Units will vest as follows:

One-third (1/3) of the Restricted Stock Units will vest on each anniversary of
the Vesting Commencement Date, subject to Participant continuing to be a
non-employee Director through such dates.

Unless otherwise defined herein or in Appendix A, capitalized terms herein or in
Appendix A will have the defined meanings ascribed to them in the Plan.

Your signature below indicates your agreement and understanding that this Award
is subject to all of the terms and conditions contained in Appendix A and the
Plan. For example, important additional information on vesting and forfeiture of
the Restricted Stock Units is contained in Sections 3 through 6 of Appendix A.
PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND
CONDITIONS OF THIS AGREEMENT.



NATIONAL INSTRUMENTS CORPORATION



[NAME]

[TITLE]

PARTICIPANT



<<First>> <<Middle>> <<Last>>

Date: , 200

APPENDIX A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
Grant # <<RSU_Number>>

1. Grant. The Company hereby grants to the Participant under the Plan an Award
of <<RSU_Shares>> Restricted Stock Units, subject to all of the terms and
conditions in this Award Agreement and the Plan.

2. Company's Obligation to Pay. Each Restricted Stock Unit has a value equal to
the Fair Market Value of a Share on the date it becomes vested. Unless and until
the Restricted Stock Units will have vested in the manner set forth in Sections
3 and 4, the Participant will have no right to payment of any such Restricted
Stock Units. Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Units will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.

3. Vesting Schedule. Except as provided in Sections 4 and 5, and subject to
Section 6, the Restricted Stock Units awarded by this Award Agreement will vest
in the Participant according to the vesting schedule set forth on the attached
Award Agreement. In the event any Restricted Stock Units have not vested by the
fifteenth (15th) anniversary of the Vesting Commencement Date, the then-unvested
Restricted Stock Units awarded by this Award Agreement will thereupon be
forfeited at no cost to the Company and the Participant will have no further
rights thereunder.

4. Acceleration of Vesting upon Death or Disability. In the event Participant
ceases to be an Employee as the result of Participant's death or "Disability"
prior to the fifteenth (15th) anniversary of the Vesting Commencement Date, 100%
of the Restricted Stock Units that have not vested as of such date will
immediately vest. For these purposes, "Disability" will have the meaning given
to such term in the employment agreement between Participant and the Company;
provided, however, that if Participant has no employment agreement, "Disability"
will mean a total and permanent disability as defined in Section 22(e)(3) of the
Code as determined by the Administrator and in accordance with the Plan.

5. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time. If so accelerated, such
Restricted Stock Units will be considered as having vested as of the date
specified by the Administrator.

6. Forfeiture upon Termination of Continuous Service. If Participant ceases to
be an Employee for any reason other than death or Disability, the then-unvested
Restricted Stock Units (after taking into any accelerated vesting that may occur
as the result of any such termination) awarded by this Award Agreement will
thereupon be forfeited at no cost to the Company and the Participant will have
no further rights thereunder.

7. Payment after Vesting. Any Restricted Stock Units that vest in accordance
with Sections 3, 4 or 5 will be paid to the Participant (or in the event of the
Participant's death, to his or her estate) in whole Shares, and no fractional
Shares shall be issued. As determined by the Administrator, any fraction of a
Share shall be paid in cash based on the fair market value of a Share.

8. Payments after Death or Disability. Any distribution or delivery to be made
to the Participant under this Agreement will, if the Participant is then
deceased or Disabled, be made to the Participant's legal representatives,
guardian, heirs, legatees or distributees, as applicable. Any such transferee
must furnish the Company with (a) written notice of his or her status as
transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

9. Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to the
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by the Participant with respect to the
payment of income, employment and other taxes which the Company determines must
be withheld with respect to such shares so issuable. The Administrator, in its
sole discretion and pursuant to such procedures as it may specify from time to
time, may permit the Participant to satisfy such tax withholding obligation, in
whole or in part (without limitation) by one or more of the following: (a)
paying cash or by equivalent means acceptable to the Administrator or (b)
selling a sufficient number of such shares of Common Stock otherwise deliverable
to Participant through such means as the Company may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount required
to be withheld. If the Participant fails to make satisfactory arrangements for
the payment of any required tax withholding obligations hereunder at the time
any applicable Restricted Stock Units are otherwise scheduled to vest pursuant
to Sections 3 or 5 (but in no event more than forty-five 45 days following any
such date), Participant will permanently forfeit such Restricted Stock Units and
they will be returned to the Company at no cost to the Company. Notwithstanding
the foregoing provisions of this Section 9, in the event Participant's
termination as an Employee is due to Participant's death or Disability
(resulting in acceleration of vesting pursuant to Section 4 of this Appendix A),
the Company will withhold otherwise deliverable Shares having a Fair Market
Value equal to the minimum amount required to be withheld for the payment of
income, employment and other taxes which the Company determines must be withheld
(the "Withholding Taxes") pursuant to such procedures as the Administrator may
specify from time to time. If the Company determines that it will not retain
fractional Shares to satisfy any portion of the Withholding Taxes, the
Participant (or, if applicable, the permissible transferee under Section 8) will
pay to the Company an amount in cash sufficient to satisfy the remaining
Withholding Taxes due and payable as a result of the Company not retaining
fractional Shares.

10. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued (including
in book entry), recorded on the records of the Company or its transfer agents or
registrars, and, if applicable, delivered to the Participant.

11. No Effect on Employment or Service. The Participant's employment or other
service with the Company and its Subsidiaries is on an at-will basis only.
Accordingly, the terms of the Participant's employment or service with the
Company and its Subsidiaries will be determined from time to time by the Company
or the Subsidiary employing the Participant (as the case may be), and the
Company or the Subsidiary will have the right, which is hereby expressly
reserved, to terminate or change the terms of the employment or service of the
Participant at any time for any reason whatsoever, with or without good cause.

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company at 11500 N. Mopac Expressway,
Building A, Austin, Texas 78759, Attn: Stock Administrator, or at such other
address as the Company may hereafter designate in writing.

13. Grant is Not Transferable. Except to the limited extent provided in Section
8, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

14. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

15. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of shares to the Participant (or his or
her estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

16. Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern.

17. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Board or its
Committee administering the Plan will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Award Agreement.

18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

19. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.